Citation Nr: 1300545	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  10-23-922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for lumbar strain, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran served on active duty from August 1987 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The instant matter was previously before the Board in February 2012, at which time it was remanded for the agency of original jurisdiction (AOJ) to attempt to obtain a statement from the Veteran's private physician, Dr. L.L., which was referred to during the Veteran's September 2010 Board hearing.  The Board noted that the Veteran's representative indicated during that hearing that a July 15, 2010, letter from Dr. L.L. would be forwarded directly to the Board, but that the letter did not then appear in the claims file.

In February 2012, the Appeals Management Center (AMC) sent to the Veteran a letter wherein it requested that he provide a copy of Dr. L.L.'s July 2010 letter or provide the necessary authorization for release of private records to VA so as to allow the AOJ to attempt to obtain that letter.  The Veteran did not respond to that request or provide a copy of Dr. L.L.'s letter.  Rather, in December 2012, the Veteran indicated that he had no further information to submit.  

These facts notwithstanding, a review of the Virtual VA paperless claims processing system reveals that after the Veteran's appeal was certified to the Board in July 2010, the RO issued a rating decision in May 2011 wherein it continued the denials of service connection for a right foot disability and lumbar strain, secondary to a right foot disability.  Notably, the evidence considered by the RO included a "[s]upporting [s]tatement, submitted by [the V]eteran, received on July 19, 2010," and an October 5, 2010, notice letter.  The RO's decision also references "a statement noting that [the Veteran] did not experience any foot related problem until [his] military service."  In this regard, the Board points out that during the September 2010 hearing, the Veteran's representative indicated that Dr. L.L.'s letter stated that the Veteran had never had foot or back problems prior to having sustained a foot and ankle injury in service.

Curiously, neither the Veteran's paper claims file nor his Virtual VA file contains a copy of an October 2010 notice letter or of the statement referred to by the RO in its May 2011 rating decision.  Further, the November 2012 supplemental statement of the case (SSOC) issued by the AMC states that no additional evidence was received since the May 2010 statement of the case (SOC).  

As it is clear that the record currently before the Board is not a complete one, and it appears as though Dr. L.L.'s statement may have indeed been submitted to the RO but not associated with the Veteran's claims folder, the Board finds that the matters must again be remanded to ensure that all relevant evidence is associated with the claims folder so that the Board's adjudication of the claims will be a fully informed one.  See 38 C.F.R. § 19.7 (2012) (decisions of the Board are based on a review of the entire record).  

Further, given that Dr. L.L.'s letter, which, according to the September 2010 hearing testimony, is suggestive of a link between the Veteran's in-service injury and his current symptomatology, was written after the Veteran was afforded a VA examination in connection with his claims in January 2009, the Board finds that on remand, the Veteran should be afforded a new VA examination so as to ensure that any opinion regarding nexus is based on full consideration of the Veteran's entire medical history.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (discussing adequacy of medical opinions).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should ensure that the Veteran has been specifically notified of the information and evidence necessary to substantiate his claim of service connection for lumbar strain on a secondary basis.  

2.  The AOJ should locate and associate with the claims file any temporary folders that are being maintained at the RO on behalf of the Veteran.  In this regard, the AOJ should specifically attempt to locate the "[s]upporting [s]tatement" submitted by the Veteran and received by the RO on July 19, 2010, which statement is referred to in the May 2011 rating decision.  

3.  The AOJ should again ask the Veteran to provide a copy of the July 15, 2010, letter from Dr. L.L. and to provide authorization for release of all treatment and evaluation reports prepared by Dr. L.L., as well as for any other treatment provider who has seen the Veteran for his right foot or low back since military service.  The AOJ should obtain all identified records, including those from Dr. L.L.  

4.  After the development in paragraphs one through three above has been completed and any additional/located records from Dr. L.L., or any other provider, have been associated with the claims folder, the Veteran should be scheduled for a VA examination in connection with his claims of service connection for a right foot disability and lumbar strain.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

All necessary tests and studies, to include x-rays, should be conducted and a complete history should be taken.  The examiner should be asked to review the entire record, to include the private medical records contained therein, take a detailed history from the Veteran, and address the following:

a)  the examiner should identify all current right foot disabilities and provide an opinion as to whether any currently diagnosed right foot disability is at least as likely as not related to the Veteran's period of military service, to specifically include any noted injury sustained therein.  The examiner should consider the conclusions reached by the January 2009 VA examiner, especially with respect to his finding that the Veteran likely sustained some type of ligamentous injury to his right foot as a result of his noted in-service injury.  The examiner should discuss whether any currently identified right foot disability, to include plantar fasciitis, is a continuation of, or would result from, the type of injury sustained in service.

b)  the examiner should also identify any current low back disability and opine whether it is at least as likely as not that any such disability is related to any period of military service.  An opinion should also be provided as to whether it is at least as likely as not the Veteran's identified right foot disability has caused or made chronically worse any diagnosed disability of the lumbar spine.  In this regard, the examiner must address Dr. L.L.'s statement concerning an association between the Veteran's altered gait as a result of his foot pain and his low back disability and associated pain.  (If a copy of Dr. L.L.'s statement is not obtained, the examiner is directed to review the September 2010 hearing testimony concerning Dr. L.L.'s purported statement.)

Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his/her opinion(s).  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion.  As part of the opinion, the examiner must identify the medical reasons to accept or reject the Veteran's statements regarding his in-service foot injuries and continuity of symptoms since service.

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

5.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


